Citation Nr: 9916548	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to December 
1945, and during some portion(s) of the early 1950s, through 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for a lumbar back disorder and PTSD.

The Board observes that the claims file contains a 
certificate showing that the veteran served in Operation 
Castle Atomic Test in the Pacific Ocean during the winter of 
1954.  The veteran has also noted that he served in the 
military in 1950 and 1951.  Although there are no records of 
his military service during the 1950s, aside from the 
aforementioned Operation Castle certificate, the Board 
accepts that the veteran did serve during the 1950s as 
alleged.  However, the Board does not find that the absence 
of medical or personnel records from his service in the 1950s 
is relevant to the issues on appeal, as the veteran does not 
contend that either his lumbar back disorder or PTSD were 
incurred as a result of his military service during the 
1950s.  Indeed, the veteran contends that these disabilities 
were incurred as a result of his service in the Pacific 
Theater during World War II.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
service.

2.  There is no medical evidence showing a nexus or link 
between the veteran's current lumbar back disability and his 
period of active duty service.

3.  There is no medical evidence demonstrating that the 
veteran has ever been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a lumbar back disorder.  
38 U.S.C.A. §5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Further, where a 
veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic conditions, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) ( hereinafter referred to as " the Court") has 
recently indicated that a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


I.  Lumbar Back Disorder

The veteran contends that he incurred an injury to the lumbar 
back during a combat situation in service, and that this 
injury has resulted in a current lumbar back disability.

The service medical records (SMRs) are devoid of any 
indication that the veteran complained of, was treated for, 
or diagnosed with, any injury or disease of the lumbar back.  

However, the Board does notes that the veteran's service 
personnel records show the following: that he participated in 
the occupation of Roi-Namur Islands, Kwajalein Atoll, and 
Marshalls during WWII; underwent destructive bombing from the 
enemy; was awarded the Bronze Star associated with his 
Asiatic Pacific Area Campaign Ribbon; and was awarded the 
Asiatic-Pacific Victory Ribbon.

38 U.S.C.A. § 1154(b) (West 1991) provides, in pertinent 
part, that, in any case where a veteran is engaged in combat 
during active service, lay or other evidence of service 
incurrence of a combat related injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.

In consideration of the fact that the veteran's service 
personnel records indicate that he was a combat veteran, his 
contention that he injured his lumbar back in service is 
considered credible.  Therefore, although the SMRs are silent 
as to any lumbar back injury, the veteran is deemed, for the 
purposes of whether the claim is well grounded, to have 
incurred such an injury during service. See 38 U.S.C.A. 
§ 1154(b); Caluza, 7 Vet. App. at 506.  

Evidence of record includes a September 1996 private 
radiology report, prepared by Melton James, M.D., which 
included an impression of degenerative arthritis, especially 
involving the lower lumbar spine.  This suggests that the 
veteran currently suffers from a medically diagnosed back 
disability.  Accordingly, the requirement of a medical 
diagnosis of current disability for well-grounded purposes 
has been met.  Caluza, 7 Vet. App. at 506.  


This evidence, however, does not entitle the veteran to 
presumptive service connection for arthritis under 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309, because there is no medical evidence that his 
degenerative lumbar spine arthritis was incurred within one 
year of separation from service.

Moreover, after reviewing the totality of the evidence, the 
Board is unable to find any medical evidence of a nexus or 
link between the veteran's currently diagnosed lumbar back 
disorder and his period of active military service.  Although 
the September 1996 private radiology report demonstrates that 
the veteran suffers from a lumbar back disability, it does 
not show that such a disability is the result of service.  
Furthermore, there is no medical evidence of a continuity of 
symptoms after service as there is no medical evidence of a 
lumbar back disability until September 1996, over 50 years 
after service.  In addition, there is no medical opinion 
which links any reported continuity of symptoms reported by 
the veteran to a current disability so as to find a well-
grounded claim under Savage.  

The only evidence of record supporting the veteran's 
contentions is his own written statements.  As a matter of 
law, the veteran (as a layperson) is not competent to offer 
opinions that his current lumbar back disorder is related to 
service.  Such statements do not satisfy the medical nexus 
requirement and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In other words, the veteran needs to show medical 
evidence that his current lumbar back disorder can be 
medically linked to service.  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded. See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In sum, as there is no medical evidence of a nexus or link 
between the veteran's current lumbar back disorder and his 
period of active duty service, his claim of entitlement to 
service connection for a lumbar back disorder is not well 
grounded.




II.  Service Connection for PTSD

The veteran contends that he currently suffers from PTSD as a 
result of being bombed by the enemy during his service in 
World War II.

The law provides that eligibility for service connection for 
PTSD requires (1) a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal 
connection between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet App. 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996). 

If a veteran had engaged in combat with the enemy, he is 
entitled to have his lay statements relating to stressor or 
stressors accepted, without need for further corroboration, 
as satisfactory evidence that claimed in-service stressors 
occurred, unless his descriptions were not consistent with 
circumstances, conditions, or hardships of service.  If the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation then it will be established 
that he engaged in combat.  38 C.F.R. § 3.304(f) (1996).  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

As pointed out earlier in this decision, the veteran's 
service personnel records show the veteran was a combat 
veteran, as it was specfically noted that he endured enemy 
bombing.  Therefore, the Board acknowledges that the veteran 
suffered from a verified stressor during service.  

The SMRs are devoid of any indication that the veteran 
complained of, was treated for, or diagnosed with, any 
psychiatric disorder, including PTSD.  





The post-service medical records relevant to the veteran's 
PTSD claim consist soley of a September 1996 VA PTSD 
examination report.  The report's impression specifically 
found no PTSD. 

Although the record demonstrates that the veteran sustained 
an in-service stressor, there is no evidence, past or 
present, of a diagnosis of PTSD.  Without medical evidence of 
a current diagnosis of PTSD supported by a medical opinion 
linking PTSD to service, the veteran's claim cannot be well 
grounded. 

The only evidence of record supporting the veteran's 
contentions is his own written statements.  As a matter of 
law, the veteran (as a layperson) is not competent to offer 
opinions that he currently has PTSD, and that such PTSD is 
related to service.  Such statements do not satisfy the 
medical nexus requirement and cannot, therefore, render his 
claim well grounded.  Espiritu, 2 Vet. App. at 494-95.  In 
other words, the veteran needs to show medical evidence that 
he currently suffers from PTSD, and that such PTSD can be 
medically linked to service.  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  38 
U.S.C.A. § 5103(a); Robinette, 8 Vet. App. 69.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).





ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a lumbar back disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

